Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objections
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The specific combination of these element is not rendered obvious over the prior art, as they are each particular components defined by very small ranges in combination, which would not be obvious to combine for the intended purpose. As such, this claim is novel and unobvious over the prior art. 

Claim Rejections 35 USC 102(b)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 11-14 and 21-23 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Yulai et al. (US9,056,068).
	This reference teaches microcapsules having an average diameter between 30 to 80µm, which can be loaded with various active agents (Claims 1 and 10). In a particular embodiment, this reference teaches gelatin microcapsules made by emulsifying gelatin with fish oil and 
	This meets the limitations of claims 1-3 by teaching a microcapsule comprising a polymerized, hydrolyzed protein shell of 30-80 (various specific embodiments throughout) loaded with an active agent. Claim 7 is met because this reference teaches hydrolyzed why protein as part of the shell. Claims 11 and 19 are met because this reference teaches microcapsule shells comprising sodium polyphosphate with the protein in the shell (all examples). Claim 12 is met because whey protein is taught to make the shells with added glycerol (glycerin). This reference teaches that the loading substance is from about from about 20% to 90%, which overlaps with the range of both 14 and 15 by allowing the hydrolyzed protein to be from about 10% to about 80% of the w/v. 
	Claim 21 is met because the stability of the product is inherent to the product itself. MPEP states: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. 
	Claim 22 is met because the method necessarily produces a multitude of microcapsules. Claim 23 is met because this reference teaches a food particle, beverage, supplement, powder, and unit dose product (see all examples).   
Claim Rejections 35 USC 103(A) 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yulai in view of Kuhrts (US2002/0098239).

As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the composition of Yulai and loaded it with the therapeutic or dietary supplements of Yulai because Kuhrts teaches that these substances can be effectively used similarly to CoQ10 in a protein microcapsule. One would be motivated to do so depending on the intended use for the microcapsule, as both creatine and astaxanthin are known in the art to be deliverable in such a system. There is a reasonable expectation of success that the creatine and astaxanthin of Kuhrts can be used in the microcapsule of Yulai, as Kuhrts teaches that they are similar to CoQ10 in applicability, and Yulai teaches CoQ10 as the active agent. Additionally, as to the limitation “dissolved in a fatty acid” is met because Yulai teaches that the loading substances a dissolved in omega-3 fatty acids. 
	Therefore, claims 4-6 and 10 are met. 

Claims 1-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yulai in view of Kuhrts (US2002/0098239) and in further view of Tallon (US2007/06551).
The teachings of Yulai in view of Kuhrts have been describes supra. 
The difference between the prior art and the instance claims is that the prior art does not teach the addition of bioperine to the microcapsule. However, Tallon teaches that excipients act in a known manner as a carrier or diluent or the like and excipient materials are an orally ingested active consisting of inhibitors of liver creatine disposal such bioperine [0019]. 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the encapsulated creating of Yulai and Kuhrts, and added bioperine, as 
As to the concentrations of claims 15-19, it would have been obvious to optimize these concentrations based on routine experimentation. The MPEP states: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
As such, claims 15-19 are rendered obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEANETTE M LIEB/Primary Examiner, Art Unit 1654